 


110 HRES 1390 EH: Expressing support for the designation of a 4–H National Youth Science Day.
U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1390 
In the House of Representatives, U. S.,

September 22, 2008
 
RESOLUTION 
Expressing support for the designation of a 4–H National Youth Science Day. 
 
 
Whereas barely 18 percent of 12th grade students perform at or above the proficient level in science; 
Whereas the need for science education, especially outside the classroom, is crucial to our country’s ability to remain globally competitive; 
Whereas today only 32.4 percent of undergraduates in the United States are leaving college with a bachelor’s degree in science or engineering, compared to 63.3 percent in Japan, 62.1 percent in Germany, and 56.2 percent in China; 
Whereas American businesses will face a competitive crisis with the advancing science- and technology-driven global economy unless they have a workforce that has been trained in scientific fields; 
Whereas the future global economy will be driven by market sectors that are based in science, engineering, and technology; 
Whereas current scientists and engineers are retiring in record numbers, creating a potentially large void of skilled workers; 
Whereas 4–H and other out-of-school programs that focus on science, engineering and technology are an important part of educating and developing leaders who are well-trained and technically competent; 
Whereas 4–H is preparing America’s future workforce by developing their passion for science, engineering, and technology at an early age; 
Whereas 4–H’s educational programs have an unparalleled reach of more than 6,000,000 youth in all 50 States; 
Whereas 4–H, in partnership with more than 106 land-grant universities, shape programs in the sciences that are important to today’s workforce and critical for managing the world’s resources for years to come; 
Whereas youth, parents, teachers, schools, and youth organizations have the ability to participate in fun, accessible, science-related activities that encourage youth exploration and experimentation at an early age; and 
Whereas October 8, 2008 would be an appropriate day to designate as 4–H National Youth Science Day: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses support for the designation of a 4–H National Youth Science Day; 
(2)requests that the President issue a proclamation calling upon the people of the United States to observe 4–H National Youth Science Day; 
(3)encourages the people of the United States to observe the day with appropriate ceremonies and activities; and 
(4)encourages young people of all ages and backgrounds to pursue science studies and enter into science careers. 
 
Lorraine C. Miller,Clerk.
